122 Mich. App. 626 (1983)
332 N.W.2d 399
PEOPLE
v.
PUERTAS
PEOPLE
v.
ROBERT HAUPT
PEOPLE
v.
JOHN HAUPT
Docket Nos. 59954, 60022, 60023.
Michigan Court of Appeals.
Decided January 23, 1983.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, L. Brooks Patterson, Prosecuting Attorney, Robert C. Williams, Chief Appellate Counsel, and Margaret G. Horenstein, Assistant Prosecuting Attorney, for the people.
Kurzman & Phelan (by Stanley W. Kurzman), for Joseph E. Puertas.
Jeffrey S. Foran, for Robert E. Haupt.
Sterling, Schilling & Thorburn (by Ronald F. Schilling), for John E. Haupt.
Before: DANHOF, C.J., and M.F. CAVANAGH and D.E. HOLBROOK, JR., JJ.
PER CURIAM.
Defendants pled guilty to charges of delivery of a controlled substance, cocaine, MCL 333.7401(2)(a)(ii); MSA 14.15(7401)(2)(a)(ii), and conspiracy to deliver a controlled substance, MCL 750.157a; MSA 28.354(1). Defendants conditioned their pleas upon the preservation of their appellate rights with respect to certain legal and constitutional issues. Defendants appeal by right.
Since the prosecutor objected to the entry of the *629 conditional pleas, the defendants first argue that their qualified guilty pleas were valid and entitle them to this Court's consideration of the legal and constitutional issues raised in their appeal. There is currently a split in this Court regarding the validity of conditional pleas; the majority of the panels which have considered the issue have upheld such pleas. People v Thomas, 115 Mich. App. 586; 321 NW2d 742 (1982); People v Hubbard, 115 Mich. App. 73; 320 NW2d 294 (1982); People v McIntosh, 110 Mich. App. 139; 312 NW2d 415 (1981); People v Ricky Smith, 85 Mich. App. 32; 270 NW2d 697 (1978). Contra, People v Reid, 113 Mich. App. 262; 317 NW2d 589 (1982). We believe that the interests of judicial economy are best served by our recognizing the validity of a conditional guilty plea and deciding the issues raised on appeal.
Defendants next argue that an essential element of the offense of delivery of cocaine is proof that the substance delivered was not a synthetic product and that, absent such proof, they could not be convicted of delivering a schedule 2 controlled substance under MCL 333.7401; MSA 14.15(7401) and MCL 333.7214; MSA 14.15(7214). Defendants' argument is frivolous. The statute listing controlled substances in schedule 2 clearly includes substances produced "independently by means of chemical synthesis". MCL 333.7214(a); MSA 14.15(7214)(a).
Defendants also argue that an essential element of the offense of delivery of a controlled substance in an amount of 225 grams or more but less than 650 grams is a showing that at least each of 225 grams of the substance seized contained some of the illegal drug. This Court has already decided this issue against the defendants. In People v Prediger, 110 Mich. App. 757, 760; 313 NW2d 103 *630 (1981), we held that the weight classifications found in MCL 333.7401(2)(a); MSA 14.15(7401)(2)(a) "refer to the aggregate weight of a mixture containing a controlled substance and not solely to the weight of a pure controlled substance". Furthermore, this Court upheld these statutory weight classifications against an equal protection challenge in People v Lemble, 103 Mich. App. 220, 222; 303 NW2d 191 (1981), wherein we held that punishing defendants more severely for possessing greater amounts of "any mixture" containing a controlled substance was reasonable as the greater the quantity of mixture, whatever the degree of purity, the greater the potential for distribution and harm to society. See also People v Campbell, 115 Mich. App. 369; 320 NW2d 381 (1982).
Defendants next argue that the state's regulation of cocaine unconstitutionally interferes with a citizen's right to possess and use private property. This argument is without merit. People v Stout, 116 Mich. App. 726; 323 NW2d 532 (1982). The classification of cocaine as a controlled substance, because of its high potential for abuse, is clearly within the state's police powers to protect the public health.
Lastly, the defendants argue that the classification of cocaine with narcotic drugs for purposes of punishment violates the right to due process and equal protection and constitutes cruel and unusual punishment. This Court has already decided these issues against the defendants' position. People v Kaigler, 116 Mich. App. 567; 323 NW2d 486 (1982); Campbell, supra, pp 376-381.
Affirmed.
DANHOF, C.J. (dissenting).
I continue to adhere to the position which I stated in People v Reid, 113 *631 Mich App 262; 317 NW2d 589 (1982), lv gtd 414 Mich. 867 (1982), that qualified guilty pleas are invalid. Therefore, I would set aside defendants' pleas and remand for taking of unqualified pleas, or for trial, at the option of the parties.